EXHIBIT 10.56

 

CERTAIN IDENTIFIED INFORMATION MARKED BY [*] HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED

 

 

AMENDMENT N° 12

 

 

TO THE

 

 

A350 FAMILY PURCHASE AGREEMENT

 

 

BETWEEN

 

 

AIRBUS S.A.S.

 

as Seller

 

 

and

 

 

AIR LEASE CORPORATION

 

 

As Buyer

 





 

 

Amendment Nº12  to the ALC A350 Family PA

Private & Confidential

Ref. CLC - CT1500403

Page 1/9     

 




AMENDMENT N° 12 TO THE

A350 FAMILY PURCHASE AGREEMENT

 

This amendment N° 12 (the “Amendment N° 12”) dated 20 December 2019 is made

 

BETWEEN:

 

AIRBUS S.A.S.,  a  société par actions simplifiée, created and existing under
French law having its registered office at 2, rond-point Emile Dewoitine, 31700
Blagnac, France °(the "Seller"),

 

and

 

AIR LEASE CORPORATION, a corporation organised and existing under the laws of
the State of Delaware, U.S.A., having its principal place of business at 2000
Avenue of the Stars, Suite 1000N, Los Angeles, California 90067, U.S.A. (the
“Buyer”).

 

The Buyer and Seller together are referred to as the “Parties” and individually
as a “Party”.

 

WHEREAS:

 

A.   The Buyer and the Seller have signed a purchase agreement with reference
CLC-CT1103521 on the 01 February 2013 for the manufacture and sale by the Seller
and purchase by the Buyer of twenty-five (25) firm A350 Family aircraft
hereinafter together with its Exhibits and Letter Agreements referred to as the
“Purchase Agreement”.

 

B.   On 03 March 2015, the Buyer and the Seller entered into an Amendment N°1 to
the Purchase Agreement to modify the terms and conditions with respect to
certain A350XWB Family Aircraft.

 

C.   On 03 March 2015, the Buyer and the Seller entered into an Amendment N°2 to
the Purchase Agreement in order to, among other things, provide for the
manufacture and sale by the Seller and purchase by the Buyer of one (1)
incremental A350-900 Aircraft.

 

D.   On 08 September 2015, the Buyer and the Seller entered into an Amendment
N°3 to the Purchase Agreement for (i) the manufacture and sale by the Seller and
purchase by the Buyer of two (2) incremental A350-900 Aircraft and [*].

 

E.   On 14 April 2016, the Buyer and the Seller entered into an Amendment N°4 to
the Purchase Agreement in order to (i) provide the terms by which the Seller
shall manufacture and sell and the Buyer shall purchase one (1) incremental
A350-900 Aircraft, and (ii) [*].

 

F.   On 25 May 2016, the Buyer and the Seller entered into an Amendment N°5 to
the Purchase Agreement in order to [*].

 

G.   On 18 July 2016, the Buyer and the Seller entered into an Amendment N°6 to
the Purchase Agreement in order to, among other things, (i) address
specifications issues for both A350-900 Aircraft and A350-1000 Aircraft, (ii)
[*] and (iii) [*].

 

H.   On 31 July 2017, the Buyer and the Seller entered into an Amendment N°7 to
the Purchase Agreement in order to [*].

 





 

 

Amendment Nº12  to the ALC A350 Family PA

Private & Confidential

Ref. CLC - CT1500403

Page 2/9     

 




I.    On 27 December 2017, the Buyer and the Seller entered into an Amendment
N°8 to the Purchase Agreement in order to [*].

 

J.   On 01 June 2018, the Buyer and the Seller entered into an Amendment N°9 to
the Purchase Agreement in order to [*].

 

K.   On 31 December 2018, the Buyer and the Seller entered into Amendment N° 10
the Purchase Agreement in order to [*].

 

L.   [*], the Buyer and the Seller have entered into an amendment N° 5 to the
A330 Agreement dated as of 21 December 2018 to provide for [*].

 

M.  On December 31, 2018, the Buyer and the Seller entered into an Amendment
N°10 to the Purchase Agreement in order to, among other things, (i) provide the
terms under which the Seller shall manufacture and sell and the Buyer shall
purchase three (3) incremental A350-900 aircraft and one (1) A350-1000 aircraft
and (ii) [*].

 

N.   On April 26, 2019, the Buyer and the Seller entered into an Amendment and
Restatement Agreement of Letter Agreement N°1 to Amendment N°10 in order to
cancel and replace Clause 4 of the Original Letter Agreement.

 

O.   On May 15, 2019, the Buyer and the Seller entered into an Amendment N°11 in
order to [*].

 

The Purchase Agreement as amended and supplemented pursuant to the foregoing
being referred to as the “Agreement”.

 

P.   The Parties now wish to enter into this Amendment N°12 in order to, among
other things, (i) provide the terms under which the Seller shall manufacture and
sell and the Buyer shall purchase one (1) incremental A350-900 aircraft, [*],
pursuant to the terms and conditions defined herein.

 

[*], the Buyer and the Seller shall enter into:

 

- an amendment N°9  to the A330 Agreement dated as of even date herewith to [*];
and

 

- an amendment N°25 to the A320 NEO Agreement dated as of even date herewith to
provide for the purchase of twenty-five (25) A321 NEO Aircraft and twenty-seven
(27) A321 XLR aircraft (the “A321 Amendment”); and

 

The terms “herein”, “hereof” and “hereunder” and words of similar import refer
to this Amendment N° 12. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned thereto in the Agreement.

 

NOW IT IS HEREBY AGREED AS FOLLOWS:

 





 

 

Amendment Nº12  to the ALC A350 Family PA

Private & Confidential

Ref. CLC - CT1500403

Page 3/9     

 




1.         INCREMENTAL AIRCRAFT

 

1.1       In consideration of the Seller agreeing to [*], the Seller hereby
agrees to sell, and the Buyer agrees to purchase from the Seller, one (1)
incremental A350-900 aircraft (the “Amendment N°12 Aircraft”), [*].

 

1.2       [*]

 

1.3       [*]

 

 

2.         [*]

 

3.         [*]

 

4          [*]

 

 

5          [*]

 

6          [*]

 

7.         [*]

 

 

8.         [*]

 

9.        SUPPORT / TRAINING MATTERS

 

9.1      The Buyer and the Seller hereby agree that Appendix A to Clause 15 of
the Agreement, as may have been amended from time to time, shall be deleted in
its entirety and replaced as follows:

 

QUOTE

SELLER REPRESENTATIVE ALLOCATION

 

The Seller Representative allocation provided to the Buyer pursuant to Clause
15.1 is defined hereunder.

 

1            The Seller will provide to the Buyer Seller Representative services
at the Buyer's main base or at other locations to be mutually agreed for the
fleet of thirty (30) Aircraft will be [*] man-months in aggregate (such amount
takes into account the man-months of Seller Representative services previously
provided by the Seller to the Buyer prior to the date of this Amendment No. 12).
This allocation will be further assigned by the Buyer on a prorata basis to each
of the Buyer’s Operators. [*]

 

2            For the sake of clarification, such Seller Representatives’
services will include [*].

 

3            The number of the Seller Representatives assigned to the Buyer at
any one time will be mutually agreed, [*] Seller Representatives.

 





 

 

Amendment Nº12  to the ALC A350 Family PA

Private & Confidential

Ref. CLC - CT1500403

Page 4/9     

 




UNQUOTE

 

9.2      The Buyer and the Seller hereby agree that Appendix A to Clause 16 of
the Agreement, as may have been amended from time to time, shall be deleted in
its entirety and replaced as follows:

 

QUOTE

TRAINING ALLOWANCE

 

For the avoidance of doubt, all quantities indicated below are the total
quantities granted for the whole of the Buyer’s fleet of thirty (30) firmly
ordered Aircraft (such quantities take into account the amount of training
allowances previously provided by the Seller to the Buyer prior to the date of
this Amendment No. 12), unless otherwise specified. [*]

 

The contractual training courses defined in this Appendix A will be provided up
to [*].

 

Notwithstanding the above, flight operations training courses granted per firmly
ordered Aircraft in this Appendix A  will be provided by the Seller within a
period [*].

 

Any deviation to said training delivery schedule will be mutually agreed between
the Buyer and the Seller.

 

1            FLIGHT OPERATIONS TRAINING

 

1.1         Flight Crew Training (standard transition course)

 

The Seller will provide flight crew training (standard transition course) [*]
for [*] of the Buyer's flight crews per firmly ordered Aircraft.

 

1.2         Extended Range For Twin Engine Aircraft Operations (ETOPS) Training

 

The Seller will provide [*] ETOPS training for [*] flight crews per ordered
Aircraft.

 

1.3         Flight Crew Line Initial Operating Experience

 

The Seller will provide to the Buyer pilot Instructor(s) [*] for a period of [*]
pilot Instructor months in total for the fleet of thirty (30)  Aircraft. This
allocation will be further assigned by the Buyer on a prorata basis to each of
the Initial Operators.

 

Unless otherwise agreed during the Training Conference, in order to follow the
Aircraft Delivery schedule, the maximum number of pilot Instructors present at
any one time will be limited to [*].

 

1.4         Type Specific Cabin Crew Training Course

 

The Seller will provide to the Buyer [*] type specific training for cabin crews
for [*] in total for the fleet of thirty (30) Aircraft. This allocation will be
further assigned by the Buyer on a prorata basis to each of the Initial
Operators.

 

1.5         Airbus Pilot Instructor Course (APIC)

 





 

 

Amendment Nº12  to the ALC A350 Family PA

Private & Confidential

Ref. CLC - CT1500403

Page 5/9     

 




The Seller will provide to the Buyer transition Airbus Pilot Instructor
Course(s) (APIC), for flight and synthetic instruction, [*] for [*] of the
Buyer’s flight instructors in total for the fleet of thirty (30) Aircraft. This
allocation will be further assigned by the Buyer on a prorata basis to each of
the Initial Operators. APIC courses will be performed in groups of two (2)
trainees.

 

2            PERFORMANCE / OPERATIONS COURSE(S)

 

The Seller will provide to the Buyer [*] trainee days of performance /
operations training [*] for the Buyer's personnel in total for the fleet of
thirty (30) Aircraft. This allocation will be further assigned by the Buyer on a
prorata basis to each of the Initial Operators.

 

3            MAINTENANCE TRAINING

 

3.1         The Seller will provide to the Buyer [*] trainee days of maintenance
training [*] for the Buyer's personnel in total for the fleet of thirty (30)
Aircraft. This allocation will be further assigned by the Buyer on a prorata
basis to each of the Initial Operators.

 

3.2         The Seller will provide to the Buyer [*] in total for the fleet of
thirty Aircraft. This allocation will be further assigned by the Buyer on a
prorata basis to each of the Initial Operators.

 

4            TRAINEE DAYS ACCOUNTING

 

Trainee days are counted as follows:

 

4.1         For instruction at the Seller's Training Centers: one (1) day of
instruction for one (1) trainee equals one (1) trainee day. The number of
trainees originally registered at the beginning of the course will be counted as
the number of trainees to have taken the course.

 

4.2         For instruction outside of the Seller's Training Centers: one (1)
day of instruction by one (1) Seller Instructor equals the actual number of
trainees attending the course or a minimum of twelve (12) trainee days, except
for structure maintenance training course(s).

 

4.3         For structure maintenance training courses outside the Seller’s
Training Center(s), one (1) day of instruction by one (1) Seller Instructor
equals the actual number of trainees attending the course or the minimum number
of trainees as indicated in the Seller’s Customer Services Catalog.

 

4.4         For practical training, whether on training devices or on aircraft,
one (1) day of instruction by one (1) Seller Instructor equals the actual number
of trainees attending the course or a minimum of six (6) trainee days.

 

UNQUOTE

 

10.       EFFECTIVITY

 

This Amendment N°12 will enter into full force and be binding upon the Parties
upon the fulfilment of each of the following conditions (the “Conditions”):

 

[*]

 





 

 

Amendment Nº12  to the ALC A350 Family PA

Private & Confidential

Ref. CLC - CT1500403

Page 6/9     

 




If the Conditions are not fulfilled on or before 31 December 2019, this
Amendment N°12 shall be terminated without further act and the Buyer and the
Seller shall have no obligation or liability to the other, whether in contract
or otherwise in respect of this Amendment N°12.

 

11.       INCONSISTENCY AND CONFIDENTIALITY

 

11.1     In the event of any inconsistency between the terms and conditions of
the Agreement and those of this Amendment N° 12, the latter shall prevail to the
extent of such inconsistency, whereas the part of the Agreement not concerned by
such inconsistency shall remain in full force and effect.

 

11.2     This Amendment N° 12 reflects the understandings, commitments,
agreements, representations and negotiations related to the matters set forth
herein whatsoever, oral and written, and may not be varied except by an
instrument in writing of even date herewith or subsequent hereto executed by the
duly authorised representatives of both Parties.

 

11.3     This Amendment N° 12 shall be treated by both Parties as confidential
and shall not be released in whole or in part to any third party without the
prior consent of the other Party except as may be required by law, or to
professional advisors for the implementation hereof.

 

12.       COUNTERPARTS

 

This Amendment N° 12 may be executed by the Parties in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 

13.       LAW AND JURISDICTION

 

The provisions of Clause 22.6 of the Agreement shall apply to this Amendment N°
12 as if the same were set out in full herein, mutatis mutandis.

 





 

 

Amendment Nº12  to the ALC A350 Family PA

Private & Confidential

Ref. CLC - CT1500403

Page 7/9     

 




 

IN WITNESS WHEREOF this Amendment N° 12 was entered into the day and year first
above written.

 

 

 

 

For and on behalf of

    

For and on behalf of

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS S.A.S.

 

 

 

 

 

 

By:

/s/ John L. Plueger

 

By:  

/s/ Benoît de Saint-Exupéry

 

 

 

Its:

CEO & President

 

Its:  

Senior Vice President, Contracts

 

 

 



 

 

Amendment Nº12  to the ALC A350 Family PA

Private & Confidential

Ref. CLC - CT1500403

Page 8/9     

 



APPENDIX 1

APPENDIX 1

Delivery Schedule

 

 

 

 

 

CAC ID

Aircraft Rank

Scheduled Delivery Month

Aircraft Type

[*]

[*]

[*]-17

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]-24

[*]

 

 

 

Amendment Nº12  to the ALC A350 Family PA

Private & Confidential

Ref. CLC - CT1500403

Page 9/9     

 

